Name: 98/70/EC: Council Decision of 18 December 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Decision
 Subject Matter: Africa;  fisheries;  European construction;  international affairs
 Date Published: 1998-01-17

 Avis juridique important|31998D007098/70/EC: Council Decision of 18 December 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea Official Journal L 011 , 17/01/1998 P. 0029 - 0030COUNCIL DECISION of 18 December 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea (98/70/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea (1), and in particular Article 12 thereof,Having regard to the proposal from the Commission,Whereas the Community and the Republic of Equatorial Guinea held negotiations to determine the amendments or additions to be made to the abovementioned Agreement on the expiry of the application period of the Protocol thereto;Whereas, as a result of those negotiations, a new Protocol was initialled on 25 June 1997;Whereas the Protocol provides Community fishermen with fishing opportunities in waters over which the Republic of Equatorial Guinea has sovereignty or jurisdiction from 1 July 1997 to 30 June 2000;Whereas, in order to avoid any longer interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as soon as possible; whereas, for this reason, the two Parties have initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from 1 July 1997; whereas that Agreement should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea is hereby approved on behalf of the Community.The text of the Agreement in the form of an exchange of letters is attached to this Decision (2).Article 2 The fishing possibilities provided for in the Protocol shall be allocated among the Member States as follows:- freezer tuna seiners:France: 19 vessels,Spain: 10 vessels,Italy: 1 vessel,- surface longliners:Spain: 25 vessels,Portugal: 5 vessels,- pole-and-line tuna vessels:France: 8 vessels.If licence applications from those Member States do not exhaust the fishing possibilities provided for in the Protocol, the Commission may consider licence applications from any other Member State.Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 188, 16. 7. 1984, p. 2. Agreement as amended by the Agreement approved by Regulation (EEC) No 252/87 (OJ L 29, 30. 1. 1987, p. 1).(2) See page 31 of this Official Journal.